Bleckley, Chief Justice.
1. The note sued on being negotiable and the plaintiff having acquired it from the payee, for value, before inaturity, he is entitled to protection against failure of *538consideration, provided he is not affected with notice thereof.
The charge of the court that if the circumstances were such as to put a prudent man on inquiry, the plaintiff would be chargeable with notice of all that the pursuit of such inquiry would disclose, is in substantial accordance with the code, §2790; which declares that “Any circumstances which would place a prudent man upon his guard in purchasing negotiable paper, shall be sufficient to constitute notice to a purchaser of such paper before it is due.” "Whether this provision of the code is in conformity with the general commercial law on the subject it is needless to, inquire ; for the law merchant is subject to local modification by statute. The rule of the code as to notice is the rule applicable to transactions in Georgia, whatever may be the law prevailing elsewhere.
2. The court erred in charging the jury that if the plaintiff was the agent of the payee, either to superintend the preparation of the material in the shop which was laid down in defendant’s pavement, or in the superintendence or direction of the hands in laying it, he would not be a bona fide purchaser of the note without notice, so as to prevent defects in the pavement from being available to the defendant in this action. Such was the substance of this part of the charge. It undertook to instruct the jury as matter of law that the agency of the plaintiff would be notice or the equivalent of notice. We think it was a question for the jury, how far the services of the plaintiff as agent for the payee of the note would or ought to charge him with notice of defects in the pavement. If these defects resulted from bad materials or bad work, the plaintiff might not have known that either was bad, and the nature of his agency might not have required him to know whether a good pavement would be the result *539or not. One who superintends the execution of a formula for the preparation and use of materials may have no reason to suspect that the formula itself is faulty. The agent of an architect to superintend the erection of a building might be wholly ignorant of any flaw in the plan, or any defect in the materials. Boit v. Whitehead, 50 Ga. 76, is no authority for the charge given in the present case, nor is there is any authority known to us which would justify it. Judgment reversed.